                                                       KEVIN W. HARRIS, SBN 133084
                                                   1   Attorney at Law
                                                   2   1387 Garden Hwy., Suite 200
                                                       Sacramento, CA 95833
                                                   3   TEL: 916.271.0688
                                                       FAX: 855.800.4454
                                                   4   Attorneys for Plaintiff PABLO ROBLES
                                                   5
                                                   6   A PROFESSIONAL CORPORATION
                                                   7   Carl L. Fessenden, SBN 161494
                                                       John R. Whitefleet, SBN 213301
                                                   8   350 University Ave., Suite 200
                                                       Sacramento, California 95825
                                                   9   TEL: 916.929.1481
                                                       FAX: 916.927.3706
                                                  10   Attorneys for Defendant COUNTY OF SACRAMENTO
                                                  11
                                                  12                                    UNITED STATES DISTRICT COURT
                 350 University Ave., Suite 200




                                                  13                                    EASTERN DISTRICT OF CALIFORNIA
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15   PABLO ROBLES,                                   CASE NO. 2:17-CV-01580-JAM-AC
                                                  16
                                                                         Plaintiff,                    JOINT STIPULATION TO MODIFY
                                                  17                                                   SCHEDULING ORDER; ORDER
                                                       v.
                                                  18
                                                  19   COUNTY OF SACRAMENTO; SHERIFF
                                                       SCOTT JONES, in his official capacity,          Complaint Filed: 12/04/2017
                                                  20   DEPUTY HARDY (Badge No. 1434),                  First Amended Comp.: 3/20/2018
                                                       DEPUTY DANIEL (Badge No. 645),
                                                  21
                                                       DEPUTY MOVAHAN (Badge No. 452),
                                                  22   DEPUTY PAM (Badge No. 31), SGT. M.
                                                       LOPEZ (Badge No. 179), DEPUTY
                                                  23   MATOON (Badge No. 1095), OFFICER S.
                                                       ROBY (Badge No. 529), and Does 1-40,
                                                  24
                                                       inclusive,
                                                  25
                                                                   Defendants.
                                                  26   ___________________________________/
                                                  27
                                                  28

                                                       {02089261.DOCX}                                 1

                                                                               JOINT STIPULATION TO MODIFY SCHEDULING ORDER
                                                   1           Plaintiff PABLO ROBLES and Defendant COUNTY OF SACRAMENTO by and through
                                                   2   their respective counsel of record, submit the following Stipulation to Modify the PreTrial
                                                   3   Scheduling Order, Order dated August 20, 2018 (ECF No. 27) to extend discovery cutoff to October
                                                   4   31, 2019. The parties submit good cause exists to modify the deadline insofar as the parties are in
                                                   5   the midst of potential settlement discussions and have uncompleted discovery that may be necessary
                                                   6   if said discussions do not result in resolution. This modification will not affect any other deadline.
                                                   7
                                                   8
                                                                                                     Respectfully submitted,
                                                   9
                                                       Dated: October 4, 2019
                                                  10
                                                                                                     By /s/ Kevin W. Harris (auth’d on 10/419)
                                                  11                                                        Kevin Harris
                                                                                                            Attorney for Plaintiff
                                                  12
                 350 University Ave., Suite 200




                                                  13   Dated: October 4, 2019                        PORTER SCOTT
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                                                                     A PROFESSIONAL CORPORATION
                                                  14
                                                  15                                                 By /s/ John R. Whitefleet_________________
                                                                                                             Carl L. Fessenden
                                                  16                                                         John R. Whitefleet
                                                  17                                                         Attorney for Defendants

                                                  18
                                                  19                                                 ORDER
                                                  20
                                                       Pursuant to the parties’ stipulation, and good cause appearing, it is so ordered.
                                                  21
                                                  22    Dated: October 4, 2019                                /s/ John A. Mendez
                                                  23                                                          HONORABLE JOHN A. MENDEZ
                                                                                                              United States District Court Judge
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28

                                                       {02089261.DOCX}                                    2

                                                                             JOINT STIPULATION TO MODIFY SCHEDULING ORDER
